        Case 1:18-cv-01803-MCC Document 91 Filed 03/23/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RICHARD REILY, as Administrator of :                Civil No. 1:18-CV-1803
The Estate of Veronique Aundrea Henry :
                                      :
            Plaintiff,                :
                                      :
     vs.                              :
                                      :             (Magistrate Judge Carlson)
YORK COUNTY, et al.,                  :
                                      :
            Defendants.               :

                                      ORDER


      AND NOW, this 23d day of March 2021, upon consideration of the petition

for court approval for the settlement and distribution of proceeds of wrongful death

and survivor action claims, (Doc. 89-1), and the court finding that this settlement is

a fair and just resolution of this case which affords recovery to the minor

beneficiaries of the decedent’s estate, IT IS HEREBY ORDERED THAT the

petition (Doc. 89-1) is GRANTED, the proposed distribution of settlement funds is

APPROVED, and the clerk is directed to CLOSE this case.




                                 /s/ Martin C. Carlson
                                 Martin C. Carlson
                                 United States Magistrate Judge
